                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION

  NICOLE L. BOETTGER,

  Plaintiff,
                                                     Case No. 2:20-cv-00134
  v.

  LENDING DOLLARS, LLC,                              Honorable Judge Pamela Pepper

  Defendant.


                      STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Nicole L.

Boettger, and Defendant, Lending Dollars, LLC, through their respective counsel and pursuant to

Federal Rule of Civil Procedure 41, that the above-captioned case be dismissed with prejudice, with

each party bearing its own costs and attorneys’ fees.

        Plaintiff reserves her rights to pursue her respective claims in arbitration in accordance with

that certain Consumer Installment Loan Agreement between Plaintiff and Defendant, as signed by

Plaintiff on July 12, 2019, and including, but not limited to, that certain Waiver of Jury Trial and

Arbitration Provision, as signed separately by Plaintiff on July 12, 2019. Defendant reserves all of

its rights, claims, and defenses with respect to any such arbitration.


Dated: April 29, 2020




                                             1
               Case 2:20-cv-00134-PP Filed 04/29/20 Page 1 of 2 Document 17
Respectfully Submitted,


NICOLE L. BOETTGER                             LENDING DOLLARS, LLC


/s/Marwan R. Daher                             /s/ Brett A. Rendeiro (with consent)
Marwan R. Daher                                Brett A. Rendeiro
Counsel for Plaintiff                          Counsel for Defendant
Sulaiman Law Group, Ltd.                       Butzel Long, P.C.
2500 S. Highland Ave., Ste. 200                150 W. Jefferson Ave., Suite 150
Lombard, Illinois 60148                        Detroit, Michigan 48226
Phone: (630) 575-8181                          Phone: (248) 258-312
mdaher@sulaimanlaw.com                         rendeiro@butzel.com




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                       /s/ Marwan R. Daher
                                                       Marwan R. Daher




                                           2
             Case 2:20-cv-00134-PP Filed 04/29/20 Page 2 of 2 Document 17
